.               IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-10161
                         Conference Calendar



JAMES D. BOSWELL,

                                           Plaintiff-Appellant,

versus

WILLIAM COHEN, The Secretary of Defense; ET AL.,


                                           Defendants,

TEXAS CHRISTIAN UNIVERSITY; WILLIAM E. TUCKER, DR.,
Chancellor; MICHAEL D. McCRACKEN, Dean,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:98-CV-168-Y
                      --------------------

                           December 16, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     This court must examine the basis of its jurisdiction on its

own motion if necessary.     Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    A timely notice of appeal is a prerequisite for the

exercise of jurisdiction by this court.        United States v. Carr,

979 F.2d 51, 55 (5th Cir. 1992).    A petitioner has 60 days from


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-10161
                                 -2-

the entry of judgment to appeal from the dismissal of a civil

action in which the Government, its agencies, or officers are

parties.   FED. R. APP. P. 4(a)(1).   “A document filed in the

period prescribed by Fed. R. App. P. 4(a)(1) for taking an appeal

should be construed as a notice of appeal if the document

‘clearly evinces the party’s intent to appeal.’”      Mosley, 813
F.2d at 660.   A pleading that seeks reconsideration of an order

of the district court is not effective as a notice of appeal,

even if labeled a notice of appeal.      Id.

     In his notice of appeal and accompanying memorandum, James

Boswell requested that the district court compel discovery,

vacate the order denying him an extra day to respond to the

defendants’ summary judgment motion, and schedule a hearing on

the summary judgment motion.    Boswell’s notice of appeal did not

clearly evince his intent to appeal, and Boswell filed no

pleading subsequent to his notice of appeal that could be

construed as a notice of appeal.      We lack jurisdiction over

Boswell’s appeal.   Finally, Boswell’s motion to supplement his

reply brief with an appendix is DENIED.

     APPEAL DISMISSED.